Citation Nr: 0501715	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-00 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a degenerative disc 
disease of the lumbar spine, on a direct basis and as 
secondary to the service-connected low back strain.  

2.  Entitlement to an increased disability rating for low 
back strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1975 
to November 1976.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.  Specifically, in that decision, the RO 
denied the issue of entitlement to a disability evaluation 
greater than 10 percent for the service-connected low back 
strain.  Also in that rating action, the RO determined that 
the degenerative disc disease of the veteran's lumbar spine 
was not related to, or associated with, his service-connected 
low back strain.  (Subsequent decisions made by the RO during 
the current appeal also denied service connection for 
degenerative disc disease of the veteran's lumbar spine on a 
direct basis.)  

At the personal hearing conducted before the Acting Veterans 
Law Judge at the RO in August 2004, the veteran raised the 
issue of entitlement to service connection for a psychiatric 
disorder, asserted to be secondary to the service-connected 
low back disability.  Hearing transcript (T.) at 5.  This 
issue is not inextricably intertwined with the current appeal 
and is, therefore, referred to the RO for appropriate action.  

The issue of entitlement to a disability rating greater than 
10 percent for the service-connected low back strain will be 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The degenerative disc disease of the veteran's lumbar 
spine is associated with his service.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the issue of entitlement to service connection 
for degenerative disc disease of the lumbar spine, on a 
direct basis and as secondary to the service-connected low 
back strain.  This is so because the Board is taking action 
favorable to the veteran, and a decision at this point poses 
no risk of prejudice to him.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

Factual Background

According to the service medical records, during a period of 
active duty for training and specifically in September 1977, 
the veteran was pinned to the deck of his ship by a large 
metal crate for several minutes.  He noticed the immediate 
onset of severe pain in his lower back, right hip, and right 
thigh.  He was brought to the non-ambulatory emergency room 
where thorough roentgenographic and physical examinations 
failed to demonstrate any specific injury.  However, due to 
the fact that the large metal crate that had pinned the 
veteran to the deck of his ship weighed 500 pounds, the 
veteran was admitted to the medical facility for observation.  

A physical examination completed on the veteran's back 
demonstrated small areas of contusion over the back, no 
costovertebral angle tenderness, and a stable pelvis.  A 
physical examination of the veteran's extremities was 
negative except for pain on flexion of the left hip and some 
minor contusions.  A neurological evaluation reflected 2+ and 
equal reflexes, no pathologic reflexes, and intact sensation 
and motor systems.  The treating physician diagnosed multiple 
contusions.  The veteran was discharged from the hospital and 
returned to duty three days after admission to the medical 
facility.  

At a VA examination conducted two months later in November 
1977, the veteran complained of occasional "pop[ping]" of 
his back and backaches with prolonged standing or walking.  
He also described the spreading of lower lumbar pain up to 
the lumbar area but denied any radiation of his back pain to 
his legs.  A physical examination of the veteran's lumbar 
spine demonstrated normal contour, no scoliosis or flattening 
of the lumbar curve, no tenderness, flexion to 90 degrees, 
backward extension to 35 degrees, lateral extension to 
40 degrees bilaterally, rotation to 35 degrees bilaterally, 
and straight leg raising to 90 degrees.  Further evaluation 
demonstrated normal internal and external rotation of the 
hips, normal range of motion of the knees, negative McMurrays 
test bilaterally, normal deep tendon reflexes bilaterally, 
flexion of the ankles to 20 degrees bilaterally, and the 
ability to walk on heels and toes.  X-rays taken of his 
lumbar spine at that time showed spina bifida occulta at the 
L5 disc and no gross acute bony injury or bony destructive 
lesion.  The examiner diagnosed low back strain with 
radiographic evidence of spinal bifida occulta.  

By a January 1978 rating action, the RO granted service 
connection for a low back strain and awarded a compensable 
evaluation of 10 percent for this disability, effective from 
November 1976.  This service-connected disorder remains 
evaluated as 10 percent disabling.  

According to additional pertinent evidence subsequently 
received, in November 1988, the veteran slipped on loose 
material in a dark area, fell, and "wrenched [his] back" at 
work.  Private medical records dated from November to 
December 1988 reflect treatment for lumbosacral strain.  A 
computed tomography scan completed on the veteran's lumbar 
spine in December 1988 showed a small-herniated nucleus 
pulposus at L4-5 in the midline.  A private medical report 
dated in August 1989 provided diagnostic impressions of low 
back pain on the basis of lumbosacral disc disease and a 
herniated lumbar disc at L4-5.  

In May 1990, the veteran underwent a lumbar myelogram that 
reflected an extradural defect secondary to a lumbar disc 
protrusion at L4-5, which was causing compression of the 
dural sac and radiation of pain down his leg.  A treating 
physician expressed his opinion that the veteran's lumbar 
disc rupture was secondary to his on-the-job injury and 
recommended a lumbar discectomy.  

In November 1990, the veteran underwent a lumbar discectomy 
at the L4-5 level.  Post-operatively, he continued to 
experience low back pain but reported that the pain extending 
to his left leg was somewhat better (but not completely 
alleviated).  He also described a worsening of his pain with 
activity even though he had gradually increased his walking.  
A neurological examination was normal with a well-healed scar 
and intact sensation, motor system, and deep tendon reflexes.  

Subsequent medical records reflect private examination and 
evaluation of the veteran's back condition on multiple 
occasions between January 1991 and February 2000.  According 
to these reports, pertinent diagnoses included left lumbar 
radiculopathy, low back pain, and lumbosacral disc disease 
(which was also characterized as an L4-L5 herniated disc).  
These records also indicate that, in December 1993, the 
veteran underwent a posterior lumbar interbody fusion at the 
L4-L5 level.  

Thereafter, in a September 2001 letter, a private physician 
noted that he has treated the veteran for low back problems 
since January 1989.  The physician added that the veteran's 
current diagnoses include lumbosacral radiculopathy, 
lumbosacral disc disease, status post lumbosacral laminectomy 
and fusion procedures, and bilateral sacroiliac dysfunction.  
This doctor discussed the veteran's pertinent back history, 
including the in-service injury and treatment, as well as the 
relevant post-service evaluations.  Additionally, the 
physician expressed his opinion that "it appears likely that 
this patient's service-related injury contributed 
significantly to his present low back pathology."  The 
doctor explained that "[a]n increase in intraabdominal 
forces generated at the time of . . . [the in-service] injury 
. . . was sufficient to produce initial injury to the outer 
fibrous ring of the L4-5 lumbar disk."  In further support 
of these conclusions, the physician cited the veteran's 
history of ongoing low back problems since the September 1977 
injury.  The doctor noted that "superimposed additional 
injuries produced herniation of the inner nuclear portion of 
the disk (the nucleus pulposus) through the previously 
damaged outer ring (the annulus fibrosus) . . . [and that] 
[t]he herniated disk th[en led] . . . directly to the lumbar 
radiculopathy followed by the failed surgical procedures."  

At a VA spine examination conducted in February 2002, the 
veteran complained of intermittent pain aggravated by 
prolonged standing, sitting, and walking.  He stated that, in 
addition to his initial back surgery in 1990, he subsequently 
underwent a second back operation in 1993 due to "a sudden 
collapse of his left leg."  

A physical examination of the lumbosacral spine demonstrated 
loss of lordosis, a 4-inch long midline scar, good muscle 
tone, no spasm, tenderness on palpation, extension to 
10 degrees with complaints of pain, flexion to 35 degrees 
with complaints of pain at the end of motion, lateral flexion 
to 15 degrees bilaterally with complaints of pain, and 
rotation to 10 degrees.  Further evaluation reflected no 
neurological deficiency in either lower limb except for a 
slightly diminished reflex in the left ankle, strong extensor 
hallucis longus (EHL) strength, normal sensation, no muscle 
atrophy, good muscle tone, straight leg raising of 40 degrees 
with complaints of back pain, and a negative Lasegue test.  
X-rays taken of the veteran's lumbosacral spine showed 
degenerative disc disease at L4-L5 and to some extent the 
L5-S1 level, good alignment, and no significant evidence of 
laminectomy or spinal fusion.  

The examiner diagnosed:  (1)  a history of an initial 
in-service lower back injury with subsequent periodic 
episodes of back pain with numbness and pain in the legs 
while working as well as (2)  a history of lower back surgery 
on two occasions in 1990 and 1993 with current limitation of 
motion of the lower back, residual minor neurological 
deficiency (characterized as diminished left ankle reflex), 
and radiographic evidence of disc degeneration at L4-L5 and 
L5-S1 levels.  The examiner concluded that the examination 
provided no evidence of low back strain.  

In an addendum dated in March 2002, this examiner concluded 
that the veteran's lumbar discectomies in 1990 and 1993 are 
not related to his service-connected low back strain or to 
his in-service back injury.  In support of this conclusion, 
the examiner noted the veteran's history, as narrated by the 
veteran himself, as well as the February 2002 VA examination 
findings.  

In a June 2004 record, the veteran's treating physician noted 
that the following diagnoses have been made with regard to 
the veteran's low back condition:  low back pain, status post 
lumbar radiculopathy, lumbosacral radiculopathy, sacroiliac 
joint dysfunction, and lumbar facet dysfunction.  
Additionally, in an August 2004 letter, this physician (who 
had also drafted the September 2001 letter) noted that he 
continues to treat the veteran for his ongoing low back 
problems.  Further, the doctor reiterated his previous 
opinion that the degenerative disc disease of the veteran's 
lumbar spine is related to the initial low back injury that 
he sustained during service.  Specifically, the physician 
explained that the in-service low back injury caused a 
structural injury to the veteran's disc "as a result of 
increased intra-abdominal pressure generated within the 
abdominal cavity, with radiation of this pressure by 
centrifugal force onto the external walls."  The doctor 
further stated that this structural weakness exacerbates over 
time and that "it is probable that the process had 
progressed to the point where the weakened annular ring was 
highly susceptible to additional injury, with eventual 
production of a herniation of the inner nuclear component of 
the disc through the annular fibers (in the work-related 
injury)."  Also, the physician noted that "[i]t appears 
quite probable that the injuries that occurred in . . . 
[service] were sufficient to initiate this process, and 
therefore to contribute significantly to the overall 
condition of . . . [the veteran's] spine."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the current appeal, the veteran has contended that 
the injury that he sustained to his low back during service 
initiated pathology which eventually resulted in degenerative 
disc disease of his lumbar spine.  In this regard, the Board 
notes that pertinent medical records reflect the following 
diagnoses with regard to the veteran's low back 
condition:  degenerative disc disease at the L4-L5 and L5-S1 
levels, low back pain, status post lumbar radiculopathy, 
lumbosacral radiculopathy, sacroiliac joint dysfunction, and 
lumbar facet dysfunction.  

Further, the Board acknowledges that, in a May 1990 private 
medical record, a treating physician expressed his opinion 
that the veteran's lumbar disc rupture (which was also 
characterized as a lumbar disc protrusion at L4-5) was 
secondary to his post-service on-the-job injury.  
Additionally, in a March 2002 report, the examiner who 
conducted the February 2002 VA spine examination expressed 
his opinion that the veteran's 1990 and 1993 lumbar 
discectomies are not related to his service-connected low 
back strain or to his in-service back injury.  In support of 
this conclusion, the examiner reviewed the veteran's history, 
as narrated by the veteran himself, as well as the February 
2002 VA examination findings.  

Importantly, however, the veteran's treating physician has 
concluded on two separate occasions (in September 2001 and in 
August 2004) that the degenerative disc disease of the 
veteran's lumbar spine is, in fact, related to the in-service 
injury that he sustained to his low back.  In further support 
of this conclusion, the doctor cited the veteran's history of 
ongoing low back problems since the September 1977 injury.  
Specifically, the physician listed various findings shown on 
post-service testing.  

While it is not clear whether the veteran's private physician 
had access to, and reviewed, the entire evidence of record, 
the Board finds these opinions credible because they are 
based on a history that is consistent with the evidence of 
record.  Furthermore, the VA examiner explained in his March 
2002 addendum that the bases of his conclusion (that the 
veteran's 1990 and 1993 lumbar discectomies are not related 
to his service-connected low back strain or to his in-service 
back injury) are the veteran's history, as narrated by the 
veteran himself, as well as the February 2002 VA examination 
findings.  Importantly, the examiner did not refer to the 
evidence contained in the veteran's claims folder and did 
not, in the examination report itself, cite to specific 
findings shown on post-service testing completed on the 
veteran's lumbar spine.  

The Board concludes, therefore, that competent evidence of 
record reflects the existence of a diagnosed low back 
disability (characterized as degenerative disc disease at the 
L4-L5 and L5-S1 levels) that is associated with the injury 
during active duty.  As such, the Board finds that service 
connection for degenerative disc disease of the lumbar spine 
is warranted.  See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, on a direct basis, is granted.  


REMAND

At the August 2004 personal hearing, the veteran testified 
that he continues to receive treatment for his back 
condition.  In particular, he noted that he is going to 
undergo an additional operation on his back, possibly within 
two to three months after the hearing.  T. at 5, 8-10.  The 
most recent records of back treatment which are included in 
the claims folder are dated in June and August 2004.  A 
remand is necessary, therefore, to accord the RO an 
opportunity to procure, and to associate with the claims 
folder, copies of any more recent records of outpatient and 
inpatient back treatment that the veteran may have received.  

Additionally, the schedular criteria by which 
service-connected back disabilities are rated changed twice 
during the pendency of the veteran's appeal.  Specifically, 
on September 23, 2002, a change to a particular diagnostic 
code (5293) was made effective.  See 67 Fed. Reg. 54,345-
54,349 (August 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293).  This initial change to Diagnostic 
Code 5293 was then incorporated into a subsequent alteration 
in all of the spinal diagnostic codes.  The second change in 
the spinal rating criteria became effective on September 26, 
2003.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).  Significantly, a complete and thorough 
review of the claims folder in the present case indicates 
that the RO has not considered, or informed the veteran of 
the, either of these regulatory changes.  

Further review of the claims folder indicates that the most 
recent VA examination that the veteran has been accorded for 
his service-connected back disability was the evaluation 
completed in February 2002.  Significantly, however, this 
evaluation does not provide evidence sufficient to evaluate 
the veteran's service-connected back disability pursuant to 
the new rating criteria.  See, 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293) and 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).  A new examination is needed, therefore, to 
provide such necessary information and evidence.  A current 
examination is also necessary in view of the veteran's recent 
August 2004 testimony of constant pain, constant spasm, and 
radiation of pain down both legs.  See, T. at 6-8, 11-12.  
(In this regard, the Board notes that the February 2002 VA 
spine examination demonstrated only complaints of 
intermittent back pain and evaluation findings of no spasm 
and only limitation of motion and minor residual neurological 
deficiency including diminished left ankle reflex.)  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO via the AMC for the 
following actions:

1.  The AMC should ask the veteran to 
provide a list (including dates and 
locations) of all VA and private health 
care providers who rendered back 
treatment to him since August 2004.  The 
Board is particularly interested in 
records of low back treatment that the 
veteran has received from Dr. Magee and 
Dr. Ho since August 2004.  After 
furnishing the veteran the appropriate 
release forms where necessary, the AMC 
should obtain the complete clinical 
records from each health care provider 
identified by the veteran that have not 
been previously procured and associated 
with the claims folders.  

2.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and extent of the 
service-connected low back strain.  (In 
this regard, the Board notes that the 
examiner should also consider impairment 
resulting from the degenerative disc 
disease of the veteran's lumbar spine at 
the L4-L5 and L5-S1 levels for which 
service connection has been granted by 
this decision.)  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including X-
rays, should be performed.  

?	Specifically with regard to these 
service-connected disabilities, the 
examiner should provide the ranges 
of motion of the veteran's thoracic 
and lumbar spine.  Furthermore, the 
examiner should note whether the 
veteran's mid and low back exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the 
service-connected disabilities.  If 
feasible, this determination should 
be expressed in terms of the degree 
of additional range of motion lost.  
The examiner should also express an 
opinion as to the degree to which 
pain could significantly limit 
functional ability during flare-ups 
or when the veteran uses his back 
repeatedly over a period of time.  

?	Also, the examiner should discuss 
the presence (including degree) or 
absence of muscle spasm on extreme 
forward bending, loss of lateral 
spine motion (unilateral) in the 
standing position, listing of the 
whole spine to the opposite side, a 
positive Goldthwaite's sign, marked 
limitation of forward bending in the 
standing position, loss of lateral 
motion with osteo-arthritic changes, 
narrowing or irregularity of joint 
space, and abnormal mobility on 
forced motion.  

?	Further, the examiner should discuss 
the presence (including degree) or 
absence of persistent symptoms 
compatible with sciatic neuropathy, 
characteristic pain, demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of the 
diseased disc.  The veteran is asked 
to provide information regarding the 
extent of any relief from any such 
symptoms.  

?	In addition, the examiner should 
obtain from the veteran information 
concerning the frequency of any 
incapacitating episodes (involving 
bed rest prescribed by a physician 
and treatment by a physician) that 
he has experienced as a result of 
his service-connected back 
disability in the past 12 months.  
Also, the examiner should note the 
presence or absence of guarding 
severe enough to result in an 
abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 
favorable ankylosis of the entire 
thoracolumbar spine; unfavorable 
ankylosis of the entire 
thoracolumbar spine; and unfavorable 
ankylosis of his entire spine.  

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should again review the 
record and re-adjudicate the issue of 
entitlement to a disability rating 
greater than 10 percent for the service-
connected low back disorder with 
consideration of 38 C.F.R. § 3.321(b)(1) 
(2004), if applicable.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


